Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/12/2022 has been entered. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 11, 12, 21-25 are rejected under 35 U.S.C. 103 as being unpatentable over Karnes in Pub. No. US 2016/0112182 A1 in view of Damola et al. in Patent No. US 9,063,769 B2, hereinafter referred to as Damola and Shu in Pub. No. US 2017/0149660 A1 (newly cited).
 	Referring to claim 1, Karnes discloses a method comprising: receiving, by a virtual service (404) implemented by a computing device (204 & 205) from a node (RTC 112) via a network (i.e. the communication between RTC 112 and remote nodes 206A-206D via virtual switch 404 forms a network), a synchronization message indicating a time of departure t1 (Event A 330), determining, based on a clock associated with the computing device, a time of arrival t2 (Event B 332), determining, based on the time of departure t1 and time of arrival t2, a time differential (Event C 334), and sending one or more messages (Event D 336) (paragraphs [0014]-[0018], [0024]-[0026]).
 	Karnes differs from the claim, it fails to disclose that the packet exchanges and time differential determination utilizing timestamps, which are well known in the art and commonly 
 	Therefore, it would have been obvious to one of ordinary skill in the art to implement the conventional parameters of Damola to determine time differential for network synchronization in the method of Karnes, to further enhance the system flexibility.
 	Karnes in view of Damola also fail to disclose that the determined time differential is associated with the virtual service and the node, and the one or more messages are sent, by the virtual service, based on the time differential, via the node to one or more devices, which is also considered well known and commonly applied in communications field.  Shu, for example, also from the similar field of endeavor, teaches these convention features (paragraphs [0008], [0018], [0023]-[0024], [0154]-[0156], [0160], [0162]-[0165]).
 	Therefore, it would have been obvious to one of ordinary skill in the art to implement the technical features of Shu in the method of Karnes in view of Damola, to provide data transmission associated with virtual service to further enhance the system performance. 
 	Referring to claim 22, Karnes in view of Damola and Shu disclose that the one or more messages comprises one or more of: a message scheduling sending of content, a synchronization message, or a message allocating upstream bandwidth (paragraphs [0024] and [0048] in Karnes).
 	Referring to claim 27, Karnes in view of Damola and Shu disclose further step of: sending, by the virtual service, one or more messages comprising one or more of: the time differential, or a time stamp based on the time differential (paragraphs [0008], [0018] and [0024] in Shu).
 	Referring to claim 11, claim 11 is rejected for substantially same reason as claim 1, except in claim 11, the virtual services, the remote nodes, the timestamps and time differentials are in plural forms, which would have been obvious to one of ordinary skill in the art to implement in view of Karnes and Damola.

 	Referring to claim 23, claim 23 is rejected for substantially same reason as claim 22.
 	Referring to claim 24, claim 24 is rejected for substantially same reason as a combination of claims 1 and 27.
 	Referring to claim 25, claim 25 is rejected for substantially same reason as the combination of claims 1 and 27.
Claims 2 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Karnes in view of Damola and Shu as applied to claim 1 above, and further in view of Kruglick in Patent No. US 9,075,648 B2.
 	Referring to claim 2, Karnes in view of Damola and Shu fail to disclose further step of: storing, in a database table independent of the virtual service, the time differential, wherein the database table indicates a plurality of time differentials each associated with a virtual service paired with a node, which is also well known in the art and commonly applied in communications field for providing conventional database storage and retrieval.  Kruglick, for example, also from the similar field of endeavor, teaches such conventional feature (col. 9, lines 30-65).
.
Claims 3-5, 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Karnes in view of Damola and Shu, as applied to claims 1 and 11 above, and further in view of Beveridge et al. in Pun. No. US 2018/0095997 A1, hereinafter referred to as Beveridge.
 	Referring to claim 3, Karnes in view of Damola and Shu fail to disclose further steps of: configuring, based on a capacity of the computing device, a second virtual service on the computing device; based on detecting a failure of the virtual service, configuring the second virtual service with the time differential; and communicating, by the second virtual service and based on the time differential, with the node, which are also well known in the art and commonly applied in communications field for maximizing network capacity utilization and fault detection and recovery purposes.  Beveridge, for example, also from the similar field of endeavor, teaches such conventional features (paragraphs [0065]-[0068]).
 	Referring to claim 4, Karnes in view of Damola, Shu and Beveridge disclose further step of: configuring, based on a capacity of the computing device, a second virtual service on a second computing device; and determining, based on a clock associated with the second computing device, a second time differential associated with the node (paragraphs [0065]-[0068] in Beveridge).
 	Referring to claim 5, Karnes in view of Damola, Shu and Beveridge disclose further step of: based on detecting a failure of the virtual service, configuring a second virtual service with a second time differential; and communicating, by the second virtual service and based on the second time differential, with the node (paragraphs [0065]-[0068] in Beveridge).
.
Claims 6, 7, 16 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Karnes in view of Damola and Shu, as applied to claims 1, 11 and 24 above, and further in view of Tadimeti et al. in Pub. No. US 2020/0336426 A1, hereinafter referred to as Tadimeti.
 	Referring to claim 6, Karnes in view of Damola and Shu fail to disclose further step of: updating, based on a frequency based on a degree of clock drift between the clock associated with the computing device and a clock associated with the node, the time differential, which is also well known in the art and commonly applied in communications field for providing conventional frequency updating to further enhance the system efficiency.  Tadimeti, for example, also from the similar field of endeavor, teaches such conventional feature (paragraphs [0043], [0047] and [0082]).
 	Referring to claim 7, Karnes in view of Damola, Shu and Tadimeti disclose further step of: determining a second time differential associated with the virtual service and the node; and determining, based on the time differential and the second time differential, the degree of clock drift (paragraphs [0043], [0047] and [0082] in Tadimeti).
 	Referring to claim 16, claim 16 is rejected for substantially same reason as claim 6, except in claim 16, the nodes, time differentials and the updating frequencies are in plural forms, which would have been obvious to one of ordinary skill in the art to implement in view of Karnes, Damola and Tadimeti.
 	Referring to claim 26, claim 26 is rejected for substantially same reason as claim 6.
Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Karnes in view of Damola and Shu, as applied to claim 1 above, and further in view of Choudhury et al. in Patent No. US 9,998,247 B1, hereinafter referred to as Choudhury.
 	Referring to claims 8 and 9, Karnes in view of Damola and Shu fail to disclose the feature of utilizing a third timestamp associated with the computing device and the time differential for further message transmission, which is also well known in the art and commonly applied in communications field for providing conventional packet exchange between sender and receiver for achieving network timing synchronization.  Choudhury, for example, also from the similar field of endeavor, teaches such conventional feature (col. 17, line 55 to col. 18, line 32).
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Karnes in view of Damola and Shu, as applied to claim 11 above, and further in view of Chapman et al. in Pub. No. US 2019/0238229 A1, hereinafter referred to as Chapman.
 	Referring to claim 17, Karnes in view of Damola and Shu fail to disclose that the plurality of virtual services comprises a plurality of virtual cable modem termination systems (vCMTSs), and wherein the plurality of nodes comprises a plurality of remote PHY devices (RPDs), both of which are also well known in the art and commonly adopted in communications field when the system is operating under CATV system environment.  Chapman, for example, also from the similar field of endeavor, teaches such conventional features (paragraphs [0014] and [0017]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALPUS H HSU whose telephone number is (571)272-3146.  The examiner can normally be reached on Mon-Thur 7:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARSHA D BANKS-HAROLD can be reached on (571)272-7905.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







AHH 								/ALPUS HSU/                                                                                                Primary Examiner, Art Unit 2465